Citation Nr: 0916659	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for supraspinatus 
tendonitis of the right shoulder, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for epicondylitis of 
the right elbow, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for epicondylitis of 
the left elbow, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating chondromalacia patella 
of the left knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to service connection chondromalacia patella 
of the right knee, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for plantar fasciitis 
of the right foot with postoperative residuals of a calcaneal 
spur excision and nerve root release, currently evaluated as 
30 percent disabling.  

7.  Entitlement to an increased rating for plantar fasciitis 
of the left foot with postoperative residuals of a calcaneal 
spur excision and nerve root release, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, denying increased 
ratings for the veteran's right shoulder, bilateral foot, 
knee, and elbow disorders.  By further rating action in 
August 2005, the RO granted entitlement to service connection 
for bilateral ulnar nerve entrapment, effective from the date 
of receipt of the veteran's claim in June 2003, and by a 
supplemental statement of the case issue prepared in August 
2005 and mailed in September 2005, the RO increased the 
rating for the veteran's left elbow disorder from 10 percent 
to 20 percent, effective from June 2003.  The rating decision 
of August 2005 nevertheless reflects an effective date for 
the increase to 20 percent of May 3, 2005.  This, among other 
things, is a matter to be addressed on remand, as set forth 
below.  

The claims for entitlement to increased ratings for right and 
left elbow disabilities, as well as entitlement to a 
separate, compensable evaluation for nerve palsy, neuralgia, 
or neuropathy affecting the right foot, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by pain and limited motion but there is no 
showing of a loss of motion to midway between the side and 
shoulder level or worse.  

2.  From June 26, 2003, to the present, the veteran's 
service-connected left knee disability is manifested by 
arthritic changes and an associated, noncompensable 
limitation of motion; it is not productive of subluxation, 
instability, frequent episodes of locking with pain and 
effusion into the joint, or ankylosis.  

3.  From June 26, 2003, to January 25, 2005, the veteran's 
right knee disability was manifested by arthritic changes and 
an associated, noncompensable limitation of motion; it was 
not productive of subluxation, instability, frequent episodes 
of locking with pain and effusion into the joint, or 
ankylosis.

4.  Beginning May 1, 2007, the veteran's right knee 
disability has been manifested by significant pain and flare-
ups of pain on motion, along with weakness, fatigue and lack 
of endurance, which result in additional limitation of 
flexion to 30 degrees but no less than 30 degrees; there is 
no loss of extension beyond 5 degrees. 

5.  From May 1, 2007 through August 27, 2007, the Veteran's 
right knee disability was not manifested by subluxation, 
instability, or frequent episodes of locking with pain and 
effusion into the joint.

6.  Beginning August 28, 2007, the veteran's right knee 
disability has been manifested by slight but no more than 
slight instability; there is no medical evidence of 
subluxation or frequent episodes of locking with pain and 
effusion into the joint.   

7.  The veteran's plantar fasciitis of the right foot with 
postoperative residuals of a calcaneal spur excision is 
manifested by severe functional impairment; his current 
rating is the maximum evaluation allowed for foot injuries.  

8.  The veteran's plantar fasciitis of the left foot with 
postoperative residuals of a calcaneal spur excision with 
nerve root release is manifested by severe functional 
impairment; his current rating is the maximum evaluation 
allowed for foot injuries; there are no additional disability 
warranting a separate compensable rating.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for supraspinatus tendonitis of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5203 (2008).

2.  From June 26, 2003, to the present, the criteria for the 
assignment of a rating in excess of 10 percent for the 
veteran's chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5257, 5260, 5261 (2008).

3.  From June 26, 2003, to January 25, 2005, the criteria for 
the assignment of a rating in excess of 10 percent for the 
veteran's chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5257, 5258, 5260, 5261 (2008).

4.  Beginning May 1, 2007, the criteria for the assignment of 
a rating of 20 percent, but none greater, for the 
chondromalacia patella of the right knee with arthritis and 
associated limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5257, 5258, 5260, 5261 (2008).

5.  Beginning August 28, 2007, the criteria for the 
assignment of a separate, 10 percent rating, but none 
greater, for slight instability of the right knee due to 
chondromalacia, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2008); VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.

6.  A rating in excess of 30 percent for plantar fasciitis of 
the right foot with postoperative residuals of a calcaneal 
spur excision is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5284 (2008).

7.  A rating in excess of 30 percent for plantar fasciitis of 
the left foot with postoperative residuals of a calcaneal 
spur excision and nerve root release is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5284 (2008).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through  the VCAA letter of August 2003, as supplemented by 
the RO's letter of March 2006.   Although no longer required, 
he was thereby notified that he should submit all pertinent 
evidence in his possession.  He was also afforded notice 
pursuant to the holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's initial decision in 
January 2004.  Full VCAA notice, specifically that pertaining 
to the Court's holding in Dingess/Hartman, was not so 
furnished, in contravention of Pelegrini.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the final supplemental statement of 
the case by the RO in December 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate for the 
assignment of increased ratings, except as to the right knee 
which are herein assigned, for the disorders at issue is 
lacking.  On that basis, and in the absence of any allegation 
of prejudice by or on behalf of the veteran, the Board cannot 
conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the timeliness error in this case 
was harmless.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the veteran has not received VCAA notice specifically 
tailored to comply with Vasquez-Flores.  VA can show the 
error is harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  In this case, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication because, given that 
all of the diagnostic criteria used to rate the disabilities 
in question were provided to the veteran through the 
statement of the case and supplemental statements of the 
case.  It, too, is noted that the veteran largely argues in 
favor of increased evaluations for his right shoulder and 
knee disorders on the basis of pain and functional loss, 
implicitly acknowledging that the specific DCs for increases 
cannot be satisfied, and with regard to his bilateral foot 
disorder, he concedes that both evaluations are at the 
maximum schedular ratings, and argues only that 
extraschedular evaluations are warranted.  The lengthy 
arguments advanced are found to reflect the veteran's actual 
knowledge of the applicable rating criteria.  See also, e.g., 
October 2008 Appellant's Brief.  In sum, any error in the 
RO's failure to issue a Vazquez-Flores cure letter is deemed 
to be harmless under the facts of this case and otherwise not 
a bar to a merits-based review of the claims at issue.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources, in addition to 
records from the Social Security Administration.  In 
addition, the veteran has been afforded multiple VA medical 
examinations during the course of the instant appeal as to 
each such disability, findings and opinions from which are 
shown to be comprehensive in scope and otherwise detailed.  
As the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate each of the issues addressed 
in this decision, the Board may proceed to adjudicate the 
merits of such claims without remand for additional action. 
38 C.F.R. §§ 3.326, 3.327 (2008).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Legal Authority: Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.  

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 

Right Shoulder

By its rating decision of March 1989, the RO established 
service connection for supraspinatus tendonitis of the right 
shoulder, assigning a 0 percent evaluation therefor under DC 
5024.  Prior to the veteran's initiation of a claim for 
increase in June 2003, that rating was increased to 10 
percent from March 2001.  During the appeal period herein at 
issue, the RO in rating action in August 2005 increased the 
10 percent rating to 20 percent, under DC 5203-5201, 
effective from the date of its receipt of the veteran's claim 
for increase, June 26, 2003, with assignment of a temporary 
total rating under 38 C.F.R. § 4.30 for the period from March 
4, 2005, to October 31, 2005, and resumption of the 
previously assigned 20 percent rating as of November 1, 2005.  

Under DC 5201, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level, a 20 percent rating is again warranted 
for limitation of motion of the minor arm, and a 30 percent 
rating is warranted for limitation of motion of the major 
arm.  The next higher evaluation for major arm limitation of 
motion, the maximum 40 percent rating, is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side. Id.  The 
average range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; external 
rotation to 90 degrees; and internal rotation to 90 degrees.  
Id.

For evaluation of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  38 C.F.R. § 4.71a, DC 
5203.  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Id.  A 
rating in excess of 20 percent is not available under this 
DC.  

It is the veteran's primary contention that a 30 percent 
rating is for assignment for right shoulder disablement on 
the basis of pain and associated functional loss.  Pain is 
noted to be present on movement of the right shoulder, 
particularly after repetitive motions.  Functional 
limitations are noted to include an inability to be involved 
in pushing, lifting, and rotary movements, as well as working 
overhead.  Weakness, fatigability, and a lack of endurance 
are described.  

Review of the record shows that, on a VA medical examination 
in August 2003, forward elevation and abduction were to 180 
degrees, with internal rotation to 70 degrees and external 
rotation to 80 degrees.  There was a mildly positive 
impingement sign.  Tenderness was present over the right 
acromioclavicular joint.  There was negative sulcus and jerk 
testing and a negative drawer examination.  His motor 
strength was 5/5 throughout.  X-ray testing was found to be 
within normal limits.  The diagnosis was of a right shoulder 
impingement syndrome , with mild acromioclavicular arthrosis; 
mild functional impairment resulting.  

Magnetic resonance imaging (MRI) of the right shoulder in 
June 2004 identified a superior labral tear and an associated 
paralabral cyst.  Surgical repair of the noted abnormalities 
followed in March 2005.  

In January 2005, the Social Security Administration advised 
the Veteran that he became disabled under its rules in August 
2003, but that he was not eligible for monthly disability 
benefits until February 2004.  Such award was based on 
sprains and strains, all types, and peripheral neuropathy.  

Further VA examination in March 2005 revealed no atrophy or 
deformity, but there was shown to be a very definite painful 
restriction of right shoulder motion, his major upper 
extremity.  Abduction and flexion were to 150 and 120 
degrees, respectively, each with pain.  Manipulation revealed 
rather significant evidence of subacromial impingement, with 
marked pain.  External and internal rotation were to 70 
degrees.  X-rays were noted to show evidence of a Mumford 
procedure with resection of the lateral clavicle, but no 
other abnormality.  In the opinion of the examiner, the 
Veteran was rather significantly disabled due to the surgery 
of March 2005.  Daily flare-ups of pain with movement and 
repetitive activity were noted.  He was considered to be 100 
percent disabled from an occupational standpoint and 
significantly restricted in terms of the activities of daily 
living.  

In June 2005, VA determined that it was not reasonably 
feasible for the Veteran to complete a vocational objective 
in terms of his application for vocational rehabilitation 
training.  Such determination was based on current 
disabilities, employment history, and personal statements.  

Prior to the cessation of the veteran's temporary total 
disability rating on October 31, 2005, he was examined again 
by VA at an earlier date in October 2005, findings from which 
disclosed several well-healed arthroscopic incisions.  
Passive forward flexion was to 130 degrees, and abduction was 
to 140 degrees.  External and internal rotation was to 90 
degrees.  Rotator cuff strength testing was 5/5.  In the 
examiner's opinion, mild to moderate functional impairment 
was present.  Range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

The Veteran was most recently evaluated by VA in August 2007, 
at which time no evidence of muscle atrophy or deformity was 
present.  Flexion of the right shoulder was to 150 degrees, 
with extension limited to 20 degrees and 45 degrees being 
noted as normal.  External rotation to 70 degrees and, with 
the arm lowered, internal rotation was possible to 50 
degrees.  All of the foregoing movements were productive of 
pain.  Repetitive movements of the right shoulder were 
painful and associated with additional functional impairment.  
No instability was present.  X-rays showed an irregularity of 
the superior cortex of the lateral clavicle, suggesting an 
old fracture.  There was no indication of obvious arthritic 
changes involving the acromioclavicular joint.  In the 
examiner's view, there was definite disability of the right 
shoulder, with there being functional impairment caused by 
pain involving pushing, pulling, lifting, rotary movements, 
and work overhead.  There was no indication of instability or 
incoordination; weakness, fatigability, and lack of endurance 
were noted to apply.  

In review of the evidence presented, the Board notes no 
showing that range of motion of the right shoulder was 
limited to 45 degrees from the side, actively, passively, or 
as a result of pain or functional loss.  There is otherwise 
no indication that an increased rating is for assignment 
under alternate rating criteria for ankylosis or any 
impairment of the humerus, clavicle, or scapula of the right 
shoulder.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  Only 
mild impairment was noted to be present in August 2003, and 
while an exacerbation of symptoms followed the March 2005 
surgical correction, that increased level of symptoms was 
compensated through the assignment of a temporary total 
rating by the RO through the end of October 2005.  When 
examined by VA in October 2005, not more than mild to 
moderate functional impairment was judged to result, and 
there was no further limitation of motion or function due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Pain and functional loss, due to weakness, 
fatigability, and lack of endurance on repetitive motion, are 
in evidence, but it appears from a review of the decisional 
document in August 2005 that the increase from 10 to 20 
percent was principally based on considerations of additional 
functional loss due to pain.  There is no indication from the 
record, as developed for the Board's review at this time, 
that any increase beyond 20 percent is warranted based on a 
showing that range of motion is additionally limited or that 
functional impairment was sufficiently quantifiable as to 
warrant the assignment of the next higher schedular 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, there is no 
showing that the regular schedular standards are in any way 
inadequate for the evaluation of the severity of the 
veteran's right shoulder disorder, and there is no indication 
that multiple periods of hospitalization have been 
necessitated for management of the veteran's right shoulder 
disorder.  Moreover, the existence of a marked interference 
with employment due exclusively to right shoulder disablement 
is likewise not shown.  Accordingly, a referral for a 
determination of whether the assignment of an extraschedular 
rating is appropriate is not warranted.  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for increase for right shoulder tendonitis and to that 
extent, the veteran's contentions of an increased level of 
severity beyond that contemplated by the currently assigned 
20 percent rating are not borne out by the evidence on file.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Bilateral Plantar Fasciitis

By its rating decision of March 1989, the RO granted 
entitlement to service connection for bilateral plantar 
fasciitis with postoperative residuals of a surgical 
procedure to remove a calcaneal spur and persistent heel 
pain.  A 10 percent evaluation was assigned therefor under DC 
5299-5284.  By a Board decision in November 1996, the single, 
bilateral foot disorder was divided to evaluate separately 
plantar fasciitis of each foot as 10 percent disabling under 
DC 5284.  By RO action accomplished through a supplemental 
statement of the case (SSOC) in November 1992, each 10 
percent rating was increased to 20 percent, and by a 
September 2001 SSOC the RO increased each rating to 30 
percent under DC 5284.  No change in either 30 percent rating 
has been effectuated since entry in June 2003 of the 
veteran's claims for increase for his plantar fasciitis of 
each foot.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a severe 
foot injury, a 30 percent evaluation is assignable; such 
evaluation is the maximum rating available under DC 5284.  

The veteran concedes that his plantar fasciitis of each foot 
has already been assigned the maximum schedular evaluation 
under the applicable diagnostic criteria.  He indicates, 
however, that the 30 percent ratings are inadequate to 
compensate him for the level of disability caused by his 
plantar fasciitis and he requests extraschedular evaluations 
of increased disability for each foot. 

The veteran correctly points out that his plantar fasciitis 
of each foot is rated at the maximum evaluation available 
under DC 5284.  Service connection has not been established 
for acquired flatfoot (pes planus) or claw foot (pes cavus), 
such as might warrant the assignment of a rating in excess of 
30 percent under DCs 5276 and 5278.  Moreover, the remaining 
DCs for evaluation of foot disability do not provide for the 
assignment of ratings in excess of 30 percent.  See 38 C.F.R. 
§ 4.71a, DCs 5277, 5279, 5280, 5281, 5282, 5283.  It, too, is 
noted that separate grants of service connection have been 
established for scarring of the feet, as evaluated under 
38 C.F.R. § 4.118, and such matters are not herein at issue.  
Regarding the question of whether symptoms such as pain, 
fatigue and weakness cause additional functional loss, such 
criteria are for application only where the basis for rating 
is limitation of motion, see Johnson v. Brown, 9 Vet. App. 7, 
11 (1996), and DC 5284 does not specifically evaluate foot 
injury on the basis of limited motion.  Moreover,  the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, 
cannot support a higher rating for either foot in this case 
because the Court has held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36-97, 63 Fed. 
Reg. 31262 (1998); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Here, the Veteran has been assigned the maximum 
evaluation under DC 5284.  

Notice is taken that there is a showing of plantar digital 
nerve palsy affecting the third, fourth, and fifth toes of 
the right foot, also characterized as neuralgia and lateral 
digital nerve entrapment neuropathy.  Nerve involvement, if 
affecting a nerve for which VA compensation is warranted 
under 38 C.F.R. § 4.124a, may result in a separate, 
compensable schedular evaluation.  In this case, it is 
unclear from the record whether the nerve of the right foot 
is among the listed peripheral nerves set out in 38 C.F.R. 
§ 4.124a.  This is further addressed in the Remand below.  

The remaining question is whether extraschedular evaluations 
are in order under the circumstances presented.  Review of 
the record shows that the Veteran was seen in June 2003 for 
mild plantar heel discomfort and at that time, he reported 
only intermittent discomfort that was relieved by altering 
his lifestyle.  In July 2003, the veteran's employer 
determined that the Veteran was unable to perform the 
essential duties of his position as a pipefitter, based on 
medical evidence identifying unrelated entities involving a 
repetitive motion injury, soft tissue trauma of the right 
hand, and bilateral upper extremity overuse syndrome.  

When evaluated by VA in August 2003 only a mild functional 
impairment was found to result from bilateral plantar 
fasciitis.  On a VA medical examination, the Veteran 
continued to exhibit evidence of chronic plantar fasciitis of 
both feet and not more than slight disablement was fount to 
be present, with there being a functional impairment in terms 
of prolonged standing or walking due to pain.  Further VA 
medical examination in August 2007 disclosed what was 
described by the examiner to be significant disability due to 
plantar fasciitis of each foot.  Even with use of orthotics, 
there was noted to be a marked inability to be on his feet 
for any extended period of time.  No running and only very 
limited walking were permitted.  His impairment was noted to 
be largely due to pain.  It is again pertinent to note that 
the current 30 percent ratings are the maximum evaluations 
allowed for a foot disability under Diagnostic Code 5284 and 
such ratings take into account severe functional impairment 
of both feet.

It is noted that the Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
the matter to designated VA officials for consideration of 
extraschedular ratings.  See Bagwell, supra.  While the 
record illustrates some worsening of the veteran's plantar 
fasciitis, beginning in August 2007, the 30 percent ratings 
assigned appear to adequately compensate the Veteran for the 
level of disablement shown to be present at that time and all 
other times during the appeal period.  There likewise is no 
showing that multiple periods of hospitalization have been 
necessitated for management of the veteran's plantar 
fasciitis and the existence of a marked interference with 
employment due exclusively to the disabilities in question is 
not indicated.  Accordingly, a referral for a determination 
of whether the assignment of extraschedular ratings are 
appropriate is not warranted.

For the reasons stated above, the Board finds that denial of 
the veteran's claims for increase is required and there is no 
basis for application of the benefit-of-the-doubt rule.  See 
38 U.S.C.A. § 5107(b); see also Ortiz, Gilbert, supra.  

Chondromalacia Patellae

By its rating decision of March 1989, the RO granted 
entitlement to service connection for chondromalacia patella 
of the veteran's right and left knees, with each such 
disability being evaluated as 0 percent under DC 5257.  RO 
action in November 1999 increased each rating to 10 percent 
and those 10 percent ratings have been confirmed and 
continued under DC 5010 since that time, with one exception.  
Based on right knee surgery in January 2007, a temporary 
total (100 percent) rating under 38 C.F.R. § 4.30 was 
assigned for the period from January 26, 2007, to April 30, 
2007, inclusive, followed by a return to the previously 
assigned 10 percent schedular evaluation from May 1, 2007.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5010, Note 1, DC 5003.

DCs 5260 and 5261 set forth rating schedules for limitation 
of motion of the leg. 38 C.F.R. § 4.71a, DCs 5260, 5261.  
With respect to limitation of leg flexion, DC 5260 allows a 
zero percent rating for flexion limited to 60 degrees, 10 
percent for flexion limited to 45 degrees, 20 percent for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned 
for limitation of flexion and extension of the same joint.  
See VAOPGCPREC 9-04.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, a 50 
percent rating is for assignment, and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5257 governs impairment of the knee manifested by 
recurrent subluxation or lateral instability.  It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may also be assigned for knee disability 
under DC 5257 where there is X-ray evidence of arthritis in 
addition to recurrent subluxation or lateral instability.  
See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Evidence on file indicates that the Veteran initiated his 
claims for increase for knee disability in June 2003, and he 
was afforded a VA medical examination in August 2003, 
findings from which showed range of motion from 0 to 130 
degrees, with stability of the knee ligaments to varus and 
valgus stress.  There was no medial or lateral joint line 
tenderness and McMurray's testing was negative.  No effusion 
was present.  Mildly positive patellar compression and 
inhibition tests were noted.  In the opinion of the VA 
examiner, there was an essentially normal knee examination, 
with not more than minimal functional impairment being 
demonstrated.  X-rays were found to show narrowing of the 
patellofemoral compartments, mild spurring, and mild lipping 
of the medial tibial spines. 

Non-VA medical treatment was received by the Veteran in 
February 2004 for bilateral knee osteoarthritis.  His primary 
knee manifestation was noted to be pain.  

In January 2005, the Social Security Administration advised 
the Veteran that he had become disabled under its rules in 
August 2003, but that he was not eligible for monthly 
disability benefits until February 2004.  Such award was 
based on sprains, and peripheral neuropathy.  

On a VA medical examination in March 2005, no obvious right 
knee deformity was present; no swelling or effusion was 
noted.  Active flexion and extension produced no crepitation.  
His right patella was stable and there was no evidence of 
ligament dyslaxity or instability.  He demonstrated full 
extension to 0 degrees and flexion to 145 degrees, with 
slight pain as the right knee moved through the full range of 
motion.  X-rays demonstrated moderate degenerative changes in 
the medial aspect of the right knee joint, with a suggestion 
of moderate knee effusion.  The diagnosis was of early 
degenerative arthritis of the right knee with functional 
impairment in association with activities involving deep knee 
bending, stooping, squatting, crouching, or walking up or 
down stairs.  His impairment was on the basis of pain, with 
there being no indication of instability, incoordination, 
weakness, or fatigability.  

Regarding the left knee, no evidence of deformity, effusion, 
or temperature increase was disclosed.  There was a 
suggestion of very slight subpatellar crepitation.  The 
patella was stable.  Knee extension was to 0 degrees, and 
flexion was to 155 degrees, actively and passively, without 
pain.  No evidence of ligament dyslaxity or instability was 
present.  X-rays were found to be within normal limits.  The 
diagnosis was of a chronic patellofemoral pain syndrome in 
association with very mild early chondromalacia.  In the 
examiner's opinion, the symptoms were not excessive and there 
did not appear to be evidence of significant disability or 
functional impairment.   

In June 2005, VA determined that it was not reasonably 
feasible for the Veteran to complete a vocational objective 
with respect to his application for vocational rehabilitation 
training under Chapter 31.  Such determination was based on 
current disabilities, employment history, and personal 
statements.  

In January 2007, right knee surgery was undertaken for repair 
of a medial meniscus tear, which clinically was manifested by 
a varus deformity, medial crepitus, and positive McMurray's 
testing.  Among the other postoperative diagnoses were Grade 
four chondromalacia of medical femoral condyle and medical 
tibial plateau, loose bodies, spurs/notch, chondromalacia 
patella, and chondromalacia of the intercondylar groove and 
the medial femoral condyle articulation.  

On March 20, 2007, the veteran's knees were again examined by 
VA.  Diffuse swelling was present and the right knee was very 
definitely warm to touch.  There was a suggestion of a slight 
intraarticular effusion.  No gross deformity was noted.  
There was a slight subpatellar crepitation of the left knee 
in the last 20 degrees of extension.  His patellae were 
stable.  Both knees extended fully to 0 degrees.  The right 
knee had a painful limitation of flexion at 110 degrees.  The 
left knee flexed to 150 degrees without pain.  No ligamentous 
laxity or instability was noted.  Objectively, repetitive 
movements of the veteran's right knee were definitely 
uncomfortable.  X-rays suggested mild diffuse degenerative 
arthritic changes of the knee with the presence of multiple 
loose bodies in the posterior aspect of the knee joint.  The 
diagnosis was of diffuse degenerative arthritis of the right 
knee with the presence of multiple loose bodies.  The 
examiner found there to be significant disability, with 
painful limitation of motion.  There was functional 
impairment in relation to any activities involving standing 
or walking.  Crouching, stooping, squatting, running and 
jumping were contraindicated.  There was no indication of 
instability or incoordination.  Weakness, fatigability, and 
lack of endurance, as well as pain, were all found to be 
contributing factors to his impairment.  

The most recent VA examination of the veteran's knees was 
undertaken on August 28, 2007, at which time there was a 
suggestion of a very slight varus deformity (bowlegged) of 
the right knee.  He was able to crouch down less than 20 
percent and did so without evidence of articular crepitation.  
Movement of the right knee was quite painful, but movement of 
either knee was possible without definite articular 
crepitation.  Both patellae were stable.  Both knees extended 
fully to 0 degrees.  The right knee could be flexed to 125 
degrees with pain; left knee flexion was to 155 degrees 
without pain.  There a very slight suggestion of 
anteroposterior laxity, but this was equal in both knees and 
probably within normal limits.  However, there was a definite 
one-two plus positive Lachman's sign of the right knee, 
indicating right knee instability; the same test on the left 
was negative. Objectively, repetitive manipulation of the 
right knee was definitely painful and associated with 
functional impairment.  X-rays of the right knee revealed 
mild tricompartmental degenerative arthritic changes, while 
X-rays of the left knee were judged to be unremarkable.  

The right knee diagnosis was of mild tricompartmental 
degenerative osteoarthritis and in the examiner's opinion the 
Veteran had a definite disability with a functional 
impairment regarding activities requiring use of the right 
lower extremity.  Structural changes of arthritis and 
instability were noted, with the primary impairment being 
pain.  Weakness, fatigability, and lack of endurance appeared 
to be secondary factors; no incoordination was present.  

As for the left knee, the VA examiner in August 2007 offered 
a diagnosis of a chronic patellofemoral pain syndrome, 
without clinical evidence of early degenerative arthritis.  
It appeared that not more than a minor level of disablement 
resulted, with there being some functional impairment for 
attempted running, jumping, crouching, stooping, and 
squatting.  Such impairment was on the basis of pain, without 
evidence of a structural abnormality, instability, 
incoordination, weakness, fatigability, or lack of endurance.  

In all, the record does not identify a basis for the 
assignment of schedular ratings in excess of 10 percent for 
the Veteran's left knee disability for the period from June 
26, 2003, the date of receipt of claims for increase, to the 
present, or for right knee disablement from June 26, 2003, to 
January 25, 2007, one day prior to the assignment of a 
temporary total rating.  See 38 C.F.R. § 4.71a, DCs 5256, 
5257, 5258, 5259.  Indicia of recurrent subluxation or 
lateral instability are absent.  While the X-ray evidence is 
conflicting, bilateral knee arthritis is conceded; however, 
the reported degrees of limitation of motion do not support a 
higher rating for the left knee disability or the right knee 
disability prior to May 1, 2007 under DCs 5260 or 5261, nor 
is it shown that separate, compensable ratings for either 
knee is warranted under VAOPGCPREC 9-2004.  There is no 
medical evidence of ankylosis or frequent episodes of 
locking, pain, and effusion into the joint.  

If the predominant impairment for knee disablement is 
limitation of motion, then 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca are for application, but such do not under the facts 
of this case permit the assignment of any higher schedular 
evaluation for the veteran's left or right knee disorders 
during the relevant time periods.  This is so because there 
is no showing of a additional motion loss caused by pain, 
weakness, fatigue, lack of endurance, incoordination, flare-
ups of such symptoms or any other symptom or sign to a degree 
that would support higher ratings, notwithstanding the noted 
existence of pain and an inability to perform fully certain 
activities.  To that extent, there is no basis to increase 
the 10 percent ratings assigned for left and right knee 
disability for the periods indicated.  38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.59; DeLuca, supra.

The record reflects that the veteran's temporary total rating 
for right knee disablement was terminated as of April 30, 
2007.  As of May 1, 2007, the evidence on file demonstrates a 
significant worsening of the Veteran's right knee disability.  
While flexion was possible to between 110 and 125 degrees, VA 
examinations show that such motion was accompanied by severe 
pain.  There is also evidence of weakness, fatigue, lack of 
endurance, effusion, and an altered gait.  The August 2007 VA 
examiner specifically noted that movement of the knee was 
"quite painful" and repetitive manipulation of the knee was 
"definitely painful and associated with functional 
impairment".  Although not quantified in terms of additional 
motion loss, the Board finds that, with consideration of 
38 C.F.R. §§ 4.7, 4.40, and 4.45, the flexion of the 
Veteran's right knee is limited to 30 degrees, which supports 
an increased rating to 20 percent based upon arthritis with 
limitation of motion, from May 1, 2007.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260; Deluca, supra.  
There is no medical evidence of loss of extension of more 
than 5 degrees even with consideration of the Deluca 
criteria.

The Board further finds that a separate 10 percent schedular 
rating is also warranted for slight lateral instability of 
the right knee under DC 5257 for the period from August 28, 
2007, and continuing thereafter.  No greater evaluation than 
10 percent under DC 5257 is for assignment because there is 
no medical evidence of more than slight instability or any 
subluxation of the right knee.  

To the extent that the Veteran is alleging entitlement to an 
extraschedular evaluation of increased disability, such 
allegations are unsupported by the evidence of record.  There 
is no showing of a marked interference with employment solely 
as a result of service-connected left or right knee 
disablement, and in addition, frequent periods of 
hospitalization for treatment of left or right knee 
disability are not indicated, such as might render 
impractical the application of the regular schedular 
standards.   +Thus, there is no basis for a referral to VA 
officials for a determination of whether the assignment of an 
extraschedular rating is appropriate.

While the Board herein grants a schedular evaluation of 20 
percent for right knee disablement based on arthritis and 
associated limitation of motion from May 1, 2007, and a 
separate, 10 percent schedular evaluation for right knee 
instability from August 28, 2007, a preponderance of the 
evidence is against the remaining portion of the veteran's 
claims for increase for left and right knee disablement.  
That being the case, the benefit of the doubt rule is not for 
application and the claims for the assignment of a higher 
ratings, except as noted above, must be denied.  38 U.S.C.A. 
§ 5107(b); see Hart, Gilbert, Ortiz, all supra. 


ORDER

An increased rating for supraspinatus tendonitis of the right 
shoulder, currently evaluated as 20 percent disabling, is 
denied.  

An increased rating chondromalacia patella of the left knee, 
currently evaluated as 10 percent disabling, is denied.  

A rating in excess of 10 percent for chondromalacia patella 
of the right knee for the period from June 26, 2003, to 
January 25, 2007, is denied.  

A 20 percent rating, but none greater, for chondromalacia 
patella of the right knee with arthritis and associated 
limitation of motion from May 1, 2007, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  

A separate, 10 percent rating, but none greater, for 
instability of the right knee from August 28, 2007, is 
granted, subject to those provisions governing the payment of 
monetary benefits.  

A rating in excess of 30 percent for plantar fasciitis of the 
right foot with postoperative residuals of a calcaneal spur 
excision is denied.  

A rating in excess of 30 percent for plantar fasciitis of the 
left foot with postoperative residuals of a calcaneal spur 
excision and nerve root release is denied.






REMAND

The Veteran seeks a remand of his claims for increased 
ratings for his disability of each elbow on the basis that 
examinations have been incomplete.  Specifically, he notes 
that recent VA medical examinations have not provided results 
for supination or pronation of each elbow.  When a medical 
examination report does not contain sufficient detail, the 
adjudicating body is required to return the report as 
inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 4.71a, 
DC 5213; DeLuca, supra.  Further range of motion testing is 
thus indicated and remand is required to accomplish this 
task.  38 C.F.R. § 3.327 (2008).

Notice, too, is taken that there is also a need for 
corrective or clarifying rating action involving the 
veteran's elbow disability.  During the appeal period 
applicable herein, the RO by its rating decision of August 
2005 increased the rating assigned for the veteran's left 
elbow disability from 10 percent to 20 percent, effective 
from a date in May 2005, on which a VA medical examination 
was conducted.  Yet, in the supplemental statement of the 
case, compiled by the RO's decision review officer in August 
2005, it was set forth that the effective date assigned for 
the increased rating for left elbow disability was June 26, 
2003, on the basis that the Veteran had continuously 
prosecuted his claim since that date.  Subsequent rating 
documents nevertheless identify the effective date to be May 
3, 2005.  It remains unclear on what date the 20 percent 
rating for left elbow disablement became effective, and 
clarification from the RO is necessary in this regard.  If 
the effective date is May 3, 2005, then further consideration 
of the remaining issue of the veteran's entitlement to a 
rating in excess of 10 percent for left elbow disablement for 
the period prior to May 3, 2005, which has not to date been 
undertaken, is necessary.  

In addition, further medical input is needed with respect to 
the question of whether a separate compensable rating is 
warranted for plantar digital nerve palsy affecting the 
third, fourth, and fifth toes of the right foot, also 
characterized as neuralgia and lateral digital nerve 
entrapment neuropathy.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board finds that a neurological examination is 
in order to determine which nerve(s) of the veteran's right 
foot is affected by nerve palsy and the relationship, if any, 
of that nerve or nerves to those listed in 38 C.F.R. 
§ 4.124a.   

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Clarify the effective date for the 
increase from 10 percent to 20 percent 
for the veteran's left elbow disability, 
and if the effective date is May 3, 2005, 
undertake any needed development, 
including VCAA compliance, with respect 
to the remaining matter of the veteran's 
entitlement to a rating in excess of 10 
percent for left elbow disablement prior 
to May 3, 2005.

2.  Thereafter, afford the Veteran VA 
orthopedic and neurological examinations 
in order to ascertain the current 
severity of his service-connected left 
and right elbow disorders, and to 
determine what nerve or nerves are 
involved in the nerve palsy, neuralgia, 
or neuropathy affecting the veteran's 
right foot.  The veteran's claims folder 
should be furnished to each examiner for 
use in the study of this case and the 
report of such examinations should 
reflect whether in fact the claims folder 
was provided and reviewed.  Such 
examination(s) should include detailed 
range of motion studies of each elbow, to 
include supination and pronation.  In 
addition, the examination should state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
either elbow due to pain or flare-ups of 
pain supported by adequate objective 
findings, or additional loss of elbow 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.  

In addition, the examiner should be asked 
to identify which nerve or nerves are 
involved with the veteran's right foot 
nerve palsy or neuropathy and report any 
associated neurological impairment (i.e., 
mild, moderate, moderately severe or 
severe).    

3.  Lastly, readjudicate the matter of 
entitlement to ratings in excess of 20 
percent for the veteran's right and left 
elbow disabilities, to include the 
question, as applicable, of the veteran's 
entitlement to a rating in excess of 10 
percent for left elbow disablement prior 
to May 3, 2005.  Also, adjudicate 
initially the issue of the veteran's 
entitlement to a separate compensable 
evaluation for nerve palsy, neuralgia, or 
neuropathy affecting the right foot, as a 
result of plantar fasciitis.  

Such adjudications should be entered on 
the basis of all the evidence of record 
and all governing legal authority.  
Should submission of the matter to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth.  If the 
decision is adverse to the veteran, he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be given the opportunity to 
respond.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to clarify prior RO action, 
obtain additional evidentiary data, and preserve the 
veteran's due process rights. No inference should be drawn as 
to the outcome of these remanded claims by the actions herein 
requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


